       Case 1:15-cr-00667-KPF Document 586 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             15 Cr. 667-2 (KPF)

JOHN L. SALATINO,                                        ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 26, 2020, Defendant John L. Salatino filed a motion, pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i) and § 3624, for an order directing his immediate

release from federal custody to home confinement for the remainder of his

sentence, or, in the alternative, reducing his sentence to time-served. (Dkt.

#585). Defendant has exhausted his administrative remedies as required by 18

U.S.C. § 3582(c)(1)(A), as he made a request on the Warden at his facility, on

March 27, 2020, and 30 days have now passed. (See id.). The Government is

hereby ORDERED to respond to such motion on or before May 1, 2020.

      SO ORDERED.

Dated: April 27, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
